Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a divisional of U.S. Patent Application Serial Number 16//520,629, filed on July 24, 2019, now U.S. Patent No. 11,011,201. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Election/Restrictions
Applicant’s election without traverse of Species V (Figure 11) in the reply filed on April 27, 2022 is acknowledged.
Claims 7-9 and 16-18 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.

Specification
The disclosure is objected to because of the following informalities:
	(i) With regard to page 10 (line 2), the term "heatsink309" should be changed to the term --heatsink 309--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,799,352 B1).
	As per claim 1, Chen et al. (US 9,799,352 B1) discloses a recording head (e.g., see, inter alia, Fig. 2; col. 2, l. 46), comprising: 5a write pole (e.g., 206) extending to an air-bearing surface (e.g., 108); a near-field transducer (e.g., 112 as exemplified in Fig. 2, 3A; 2900 as in Fig. 29) positioned proximate a first side (e.g., side of (206) closest to the NFT (112), as depicted in Fig. 2) of the write pole (206) in a down-track direction, the near-field transducer (112, 2900) comprising a peg (e.g., 300b, 2904) coupled with a bottom portion (e.g., 300a, 2902) having a first shape (e.g., see embodiments depicted in Figs. 3B-6 and Fig. 29); and a heatsink structure (e.g., 302, 2908) adjacent and coupled to the bottom portion (300a, 2902) and positioned 10between the near-field transducer (112, 2900) and the write pole (e.g., 206), the heatsink structure (e.g., 302, 2908) having a first surface (e.g., portion of heatsink structure (e.g., 302, 2908) closest to NFT (112, 2900), having a second shape (e.g., see embodiments depicted in Figs. 3B-6 and Fig. 29) corresponding to the first shape and an opposing surface (e.g., inclined or slanted surface of heatsink structure that is farthest away from the NFT, and closest to the write pole) that is sloped toward the first surface - see Figs. 2, 3A, 3B, 29).  
As per claim 11, Chen et al. (US 9,799,352 B1) discloses a recording head (e.g., see, inter alia, Fig. 2; col. 2, l. 46), comprising: 20a write pole (e.g., 206) extending to an air-bearing surface (108); a near-field transducer (e.g., 112 as exemplified in Fig. 2, 3A; 2900 as in Fig. 29) positioned proximate a first side (e.g., side of (206) closest to the NFT (112), as depicted in Fig. 2) of the write pole (206) in a down-track direction, the near-field transducer (112, 2900) comprising a peg (e.g., 300b, 2904) coupled with a bottom portion (e.g., 300a, 2902) having a first shape (e.g., see embodiments depicted in Figs. 3B-6 and Fig. 29); and a heatsink structure (e.g., 302, 2908) adjacent and coupled to the bottom portion (300a, 2902) and positioned 10between the near-field transducer (112, 2900) and the write pole (e.g., 206), the heatsink structure (302, 2908) having a first surface (e.g., portion of heatsink structure (e.g., 302, 2908) closest to NFT (112, 2900), having a second shape (e.g., see embodiments depicted in Figs. 3B-6 and Fig. 29) corresponding to the first shape and forming a wedge shape (e.g., see embodiments depicted in Figs. 3B-6 and Fig. 29) with a second surface (e.g., inclined or slanted surface of heatsink structure that is farthest away from the NFT, and closest to the write pole) that is sloped toward the first surface in a direction toward the air-bearing surface (108).  
As per claim 3 (and analogously, as per claim 13), further comprising a middle disc (e.g., 2906 - see Fig. 29) having a third shape corresponding to the second shape (of the heatsink structure (2908)) the and positioned between the bottom portion (2902) and the first surface of the heatsink structure - see Fig. 29.  
	As per claim 5, wherein the heatsink structure (e.g., 302, 2908) has a first thickness (e.g., thickness in the downtrack direction, closest to the ABS (108) as seen in, e.g., Fig. 3A) proximate the air-bearing surface (108) and a second thickness (e.g., thickness in the downtrack direction, furthest from the ABS (108) as seen in, e.g., Fig. 3A), greater than the first thickness, distal the air-bearing surface - see, inter alia, Fig. 3A.  
As per claim 10 (and analogously, as per claim 19), wherein the heatsink structure (302, 2908) comprises a front surface (surface of 302, 2908 closest to the ABS) parallel to the air-bearing surface (108) - see Figs 3A, 29, 30.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,799,352 B1) in view of Zhou et al. (US 2015/0071045 A1).
As per claim 2, Chen et al. (US 9,799,352 B1) remains silent with regard to wherein the opposing surface extends at a slope in a 15direction normal to the air-bearing surface and beyond the first shape of the bottom portion, and analogously, as per claim 12, wherein the second surface extends into the head distal the air-bearing surface at a slope normal to the air-bearing surface and beyond the first shape of the bottom portion.  
	Such structure is known in the art. As just one example, Zhou et al. (US 2015/0071045 A1) discloses an analogous HAMR recording head, in the same field of endeavor as Chen et al. (US 9,799,352 B1), wherein an NFT (e.g., 231, 232 - see Fig. 2) and a heatsink structure (234) are provided. The equivalent corresponding opposing/second surface (e.g., right-side of (234) as seen in Fig. 2, which is slanted/inclined) extends at a slope in a 15direction normal to the air-bearing surface (e.g., 250) and beyond the first shape of the bottom portion (shape of (232)), by a margin of (241) - see Fig. 2 of Zhou et al. (US 2015/0071045 A1). 
Given the express teachings and motivations, as espoused by Zhou et al. (US 2015/0071045 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the opposing/second surface of the heatsink structure of Chen et al. (US 9,799,352 B1) as extending at a slope in a 15direction normal to the air-bearing surface and beyond the first shape of the bottom portion, as taught by Zhou et al. (US 2015/0071045 A1), in order to advantageously "control[] [the] near-field transducer to write pole spacing in write heads used in heat-assisted magnetic recording (HAMR)." See paragraph [0006] of Zhou et al. (US 2015/0071045 A1). 

Allowable Subject Matter
Claims 4, 6, 14, 15 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including recording heads having heatsink structures adjacent and coupled to bottom portions of NFTs and having a first surface having a second shape corresponding to the first shape and an opposing surface that is sloped toward the first surface (wedge shaped).  
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688